In a custody and visitation proceeding pursuant to Family Court Act article 6, the mother appeals from an order of the Family Court, Kings County (Olshansky, J.), dated June 15, 2007, which, after a hearing, granted those branches of the father’s motion which were to hold her in civil contempt for violating, inter alia, orders of the same court dated December 9, 2005, August 25, 2006, and March 22, 2007, respectively, and for the award of an attorney’s fee, sentenced her to weekend incarceration for a period of six months, and suspended the sentence subject to her future compliance with all orders of the Family Court.
Ordered that the order is affirmed, with costs.
Contrary to the mother’s contentions, the record established by clear and convincing evidence that she willfully violated clear and unequivocal court orders, thereby prejudicing the father’s right to temporary custody and visitation with the child (see Rienzi v Rienzi, 23 AD3d 447, 449 [2005]; Matter of Barcham-Reichman v Reichman, 250 AD2d 609 [1998]). The Family Court’s award of an attorney’s fee to the father was also appropriate (see Matter of Meier v Key-Meier, 36 AD3d 1001, 1004 [2007]).
The mother’s remaining contentions are without merit. Erudenti, EJ, Santucci, McCarthy and Chambers, JJ., concur.